Title: To George Washington from Abraham Skinner, 28 March 1781
From: Skinner, Abraham
To: Washington, George


                  
                     
                     Sir
                     Commissy Prisrs Office Camp March 28th 1781
                  
                  I have this day seen Lieutenant General Knyphausen’s Letter of the 25th instant to your Excellency inclosing Extracts of Sundry Letters from Mr Loring some on the Subject of Passports being furnished to certain British and Hessian Officers for the purpose of Visiting their Prisoners and furnishing them with Cloathing &ca.
                  In Answer to which, I have to inform your Excellency, that an application being made for those passports, they were granted to Captain Bartling and Ensign Van Koven agreable to Mr Loring’s request and in consequence thereof they proceeded agreable to their wish to the places where the Prisoners were confined; they executed the Business they went on and as I am informed have since returned to New York.
                  The application for Lieutt Sobbe and Quarter Master Hertzog to go to Philadelphia was made as appears by Mr Loring’s Letter on the  instant, at which time your Excellency was absent from New Windsor.  I am Sir with the highest respect Your Excellency’s Mo. Obedt Hum. servt
                  
                     Abm: Skinner
                     Com. Gen. Pris
                  
               